Citation Nr: 1235332	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  09-03 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for an adjustment disorder with mixed anxiety and depressed mood (hereinafter psychiatric disorder).

2.  Entitlement to an effective date prior to July 29, 2004 for the award of service connection for her psychiatric disorder.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel
INTRODUCTION

The Veteran had active duty service from March to April 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for a psychiatric disability and assigned a 30 percent rating, effective July 29, 2004.  She also appealed a decision denying entitlement to service connection for left wrist scars.  The RO subsequently granted service connection for that disability.

The question of entitlement to TDIU was not explicitly adjudicated, but the United States Court of Appeals for Veterans Claims has held that TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to a higher initial rating for her psychiatric disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The Veteran's initial claim for service connection for a psychiatric disability was received by VA on July 29, 2004.


CONCLUSION OF LAW

The criteria establishing an effective date prior to July 29, 2004 for the award of service connection for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 5110(a), (b) (West 2002); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The appeal for an earlier effective date for the award of service connection for a psychiatric disability arises from the initial rating following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as to downstream issues and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in obtaining evidence to substantiate the claim.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, her statements are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding and relevant evidence has been identified.  The Board has also perused the record for references to additional evidence not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's appeal herein decided.  

The effective date for the grant of service connection turns on when the claim for service connection was received by VA.  A medical examination or opinion is not needed to answer this question.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

In the case of a claim for compensation received more than one year after service; the effective date of the award will be the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400 (2011).

The Veteran submitted a formal claim for benefits, Veterans Applications for Compensation and/or Pension, VA Form 21-526 (VONAPP) that was received at the RO on July 29, 2004.  The application bore that date and was filed through an electronic filing procedure.  In an August 2004 letter, the Veteran was informed that her claim for benefits was received on July 29, 2004, but that she needed to sign and return a "Special Signature Page" before VA could begin processing her benefits.  Such was received by VA in August 2004.

The Veteran's claims file contains no claims for benefits received prior to July 29, 2004.  Nor is there any indication of any prior decision regarding a claim of benefits, particularly any claim relating to a psychiatric disorder.




In the most recent correspondence received from the Veteran's representative in August 2012, in his concluding paragraph, the representative asks for a 100 percent disability evaluation to be assigned "from the July 29, 2004 date of claim onward."

On appeal, neither the Veteran nor her representative has articulated a reason why the effective date of the award of service connection for her psychiatric disorder should be earlier.  The notice of disagreement merely notes that the Veteran disagreed with the effective date and subsequent statements did not address the effective date.  

The evidence of record demonstrates that the Veteran filed her claim electronically on July 29, 2004, which is the clearly noted submission date on the bottom of her VA Form 21-526.  Such is the date that has been assigned for the award of service connection for a psychiatric disorder in this case.  As no prior claims of benefits appear to be outstanding, nor are there any previous decisions regarding any psychiatric claims prior to July 29, 2004 on which a claim of clear and unmistakable error can be predicated, the currently assigned July 29, 2004 date is the date of receipt of the Veteran's claim and is the proper date on which the effective date for an award of benefits in this case.  

The undisputed evidence is that there was no claim prior to July 29, 2004.  The law dictates that there can be no effective date prior to the date of claim.  Accordingly, the appeal is denied as a matter of law.  Sabonis v. Brown, 6 Vet App 426 (1994).



ORDER

An effective date prior to July 29, 2004 for the award of service connection for an adjustment disorder with mixed anxiety and depressed mood is denied.



REMAND

The Veteran last underwent a VA examination for her psychiatric disability in April 2010, which did not demonstrate any delusions or other psychotic features, though on Axis II there was a notation of schizoid traits.  The Veteran was given a global assessment of functioning score (GAF) of 60, indicative of moderate impairment.  That examiner also stated that additional personality testing should be performed, but this was apparently not done.

In August 2012, Dr. M.L. Cesta, M.D., described the Veteran as "profoundly psychiatrically ill" with delusions about her active service, to include medical experimentation.  Dr. Cesta assigned a GAF of 40, indicative of major impairment.  

Dr. Cesta's report indicates worsening of symptomatology since the Veteran's last VA examination.  VA has a duty to provide a new examination when there is evidence of worsening since the last examination.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask the Veteran to complete a formal application for TDIU.

2.  Schedule the Veteran for a VA examination, preferably by an examiner who has not previously examined her, to determine the current nature and severity of her service connected psychiatric disability and its effect on her social and occupational functioning.  

The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should indicate all symptomatology associated with the Veteran's adjustment disorder and associated psychiatric disabilities, and provide a GAF.  

The examiner should also conduct personality testing as recommended in the April 2010 VA examination.  If it is not possible to conduct such testing, the examiner should explain why this is so.

The examiner should also specifically discuss Dr. N.R.D.'s evaluations in February 2007 and June 2008, the February 2008 and April 2010 VA examinations, and Dr. M.C.L.'s August 2012 evaluation in the examination report, and indicate whether there was a worsening throughout the appeal period, as based on his review of the claims file and examination of the Veteran.

The examiner should also state whether the Veteran's psychiatric disability and left wrist scar at least as likely as not (50 percent or greater probability) preclude substantially gainful employment consistent with her education and work experience.

Reasons should be provided for any opinions.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

If the Veteran is unable to attend an examination, a mental health professional should review the record and, if feasible, interview the Veteran by telephone or other suitable means to obtain as much of the information sought in this remand instruction as possible.

3.  If there is any period since July 29, 2004, when the Veteran was unemployed and did not meet the percentage requirements for TDIU, her claim should be referred to the Director of VA's Compensation and Pension service for adjudication in accordance with 38 C.F.R. § 4.16(b) (2011).

4.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case.  Then the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


